                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION


ANTHONY LAMAR                                                                  PLAINTIFF
ADC #120479

V.                          CASE NO. 5:18-CV-292-BSM-BD

WENDY KELLEY, et al.                                                        DEFENDANTS


            INITIAL ORDER FOR PRO SE PRISONER-PLAINTIFFS

      You have filed this federal civil rights lawsuit pro se, that is, without the help of a

lawyer. There are rules and procedures that you must follow in order to proceed with

your lawsuit, even though you are not a lawyer.

      First: Follow All Court Rules. You must comply with the Federal Rules of Civil
      Procedure as well as Local Rules for the Eastern District of Arkansas. Copies of
      rules can be found in the prison library.

      In particular, Local Rule 5.5(c)(2) explains requirements for plaintiffs, like you,
      who are not represented by a lawyer:

             1.     You must promptly notify the Clerk and the other parties in the case
                    of any change in address. You must inform the court if you are
                    transferred from one unit to another. Notifying the court of your
                    change in address is especially important if you are released from
                    custody while your lawsuit is pending. If you do not keep the court
                    informed as to your current address, your lawsuit can be dismissed.
             2.     You must monitor the progress of your case and prosecute the case
                    diligently.
             3.     You must sign all pleadings and other papers filed with the court,
                    and each paper you file must include your current address.
             4.     If any communication from the Court to a pro se plaintiff is not
                    responded to within thirty (30) days, the case may be dismissed,
                    without prejudice.
Second: Pay the Filing Fee. Every civil case filed by a prisoner B including this
one B requires the plaintiff to pay a filing fee either at the beginning of the lawsuit
or, if he cannot afford to pay the entire fee in a lump sum, to apply to proceed in
forma pauperis (“IFP”) and pay the fee in monthly installments. You have filed all
required documents for IFP status. Your IFP motion (docket entry #1),
therefore, is GRANTED.

Based on balances in your prison trust account, the Court will not assess an initial
payment. Your custodians are obligated to collect the $350.00 filing fee by
deducting monthly payments equal to 20% of the preceding month’s income
credited to your prison trust account each time the amount in the account exceeds
$10.00. The entire $350.00 filing fee must be paid, even if the lawsuit is dismissed
before trial. Your custodian should clearly identify monthly payments by the name
and number assigned to this action.

Third: Provide Addresses for Service. All defendants must be served with the
complaint and a summons within 90 days of the filing of a complaint. This
includes “John/Jane Doe” defendants. Any defendant who is not served within 90
days can be dismissed, without prejudice, from the lawsuit. It is your
responsibility to identify and serve defendants, including “Doe” defendants.
Because you are proceeding IFP, the Court will order service of process on the
defendants, but you are responsible for providing valid service addresses. You
may send discovery requests, or use other means, to find valid service addresses
for defendants.

Fourth: No Right to Appointed Counsel. This is a civil case. Unlike
criminal cases, there is no right to have an appointed lawyer in a civil case.
If your case proceeds to a trial, however, a lawyer may be appointed to
assist you before trial.

Fifth: Do Not File Your Discovery Requests. Discovery requests, such as
interrogatories and requests for documents, are not to be filed with the court.
Instead, discovery requests should be sent to counsel for the defendant (or directly
to the defendant if he or she is not represented by a lawyer). No discovery should
be sent to a defendant until after that defendant has been served with the
complaint.

Sixth: Do Not Send Documents to Court Except in Two Situations. You may
send documents or other evidence to the Court only if attached to a motion for
summary judgment or in response to a motion for summary judgment; or if the
court orders you to send documents or other evidence.
                                       2
Seventh: Provide a Witness List. If your case is set for trial, as your trial date
approaches, you will be asked to provide a witness list. After reviewing the
witness list, the Court will subpoena necessary witnesses.

IT IS SO ORDERED, this 16th day of November, 2018.


                                   ___________________________________
                                   UNITED STATES MAGISTRATE JUDGE




                                      3
